Citation Nr: 0715175	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-33 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, characterized as depression.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1992 to July 1996 
and from September 2000 to November 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision.  In February 
2007, the veteran appeared at a hearing at the RO before the 
undersigned. 


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for a psychiatric disorder, characterized 
as depression, in April 2002 and the veteran did not appeal.  

2.  Since the April 2002 decision, service medical records 
have been submitted reflecting treatment for dysthymia during 
the veteran's second tour of duty.  This evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The April 2002 RO decision that denied an application to 
reopen a claim for service connection for a psychiatric 
disorder, characterized as depression, is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  New and material evidence has been submitted since the 
final April 2002 RO decision and the claim of entitlement to 
service connection for a psychiatric disability is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that the new law does not preclude the Board from 
adjudicating this portion of the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening his claim of service connection for a 
psychiatric disability and a decision at this point poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

The RO initially denied service connection for a psychiatric 
disability in November 1996.  An application to reopen a 
claim for service connection for psychiatric disability, 
characterized as depression was denied in April 2002.  The 
veteran was informed of that decision and he did not file a 
timely appeal.  The April 2002 decision denying service 
connection for a psychiatric disorder, characterized as 
depression, is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302, 20.1103.  
 
The RO initially denied service connection for nerves in 
November 1996 due to the lack of evidence showing that any 
nerve disorder found in service was chronic or had permanent 
residuals thereof.  Subsequently, in April 2002, the RO 
denied an application to reopen service connection for 
depression because the first diagnosis of a disorder was 
noted to be in 1999 during a period of non-service and there 
was no objective medical evidence which linked his post-
service diagnosis of depression to service.  There was also 
an issue as to whether the veteran's depression was connected 
to his alcohol abuse.  

In September 2003, the veteran sought to reopen his claim for 
a psychiatric disorder.  To reopen the claim, the veteran 
must submit new and material evidence.  See 38 U.S.C.A. § 
5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Among the new evidence received since the April 2002 rating 
decision is photocopied service medical records dated from 
June 2001 to October 2001 showing psychiatric treatment, 
including group therapy.  This evidence includes an August 
2001 record noting a diagnosis of dysthymia.  There are also 
VA treatment records showing in patient admission from July 
2003 to October 2003 for treatment for alcohol dependence and 
mood disorder not otherwise specified both in remission.  A 
November 2003 VA medical record noted that the veteran's 
symptoms of depression improved and completely resolved 
within the first month after his admission.  

The service medical records are new as they have not 
previously been considered.  The Board also finds the 
statements to be material because they suggest that the 
veteran was treated for dysthymia during this second period 
of service.  It is the Board's view that this evidence may be 
considered to bear directly and substantially upon the 
specific matter under consideration, that is, whether the 
veteran has a current psychiatric disability that was 
incurred or aggravated in service, and to be of such 
significance that it must be considered together with all of 
the evidence to fairly decide the merits of the veteran's 
claim.  Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for a psychiatric disability is 
reopened.


ORDER


New and material evidence has been received sufficient to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, characterized as depression.  To this 
extent, the appeal is allowed.  


REMAND

Since the veteran's claim for service connection for a 
psychiatric disability has been reopened, the Board must 
address the merits of the service connection claim.  On 
review, the Board has determined that additional development 
is necessary.  This appeal is remanded to the RO via the 
Appeals Management Center in Washington, D.C., for the 
following actions:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disability.  All appropriate tests and 
studies should be performed and all 
findings should be reported in detail.  
If a chronic psychiatric disorder is 
found, the examiner should indicate when 
the disability had its onset and whether 
it is related to his periods of service 
or increased in severity therein.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  The rationale for any 
opinion should be included.  

2.  Upon completion of the above 
requested development, the RO should 
readjudicate the issue of entitlement to 
service connection for a psychiatric 
disability.  All applicable laws and 
regulations should be considered.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate review.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


